 



Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT is made and entered into this 24th day of May,
2019, by and between HERI AUM LLC, a South Carolina limited liability company
(“Seller”), and MEDALIST DIVERSIFIED HOLDINGS, L.P., a Delaware limited
partnership (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Seller is the owner of certain real property located at 1310 Tiger
Boulevard, Clemson, South Carolina, which property is more particularly
described on Exhibit A attached hereto and incorporated herein by this reference
(together with all the improvements located thereon, the “Real Property”); and

 

WHEREAS, Seller has offered to sell the Property (as hereinafter defined) to
Purchaser, and Purchaser has offered to purchase the Property from Seller; and

 

WHEREAS, the parties desire to provide for said purchase and sale on the terms
and conditions hereinafter set forth;

 

NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements set forth herein and other good and valuable
consideration, all of which each party respectively agrees constitutes
sufficient consideration received at or before the execution hereof, the parties
hereto do hereby agree as follows:

 

1.          DEFINITIONS AND MEANINGS. In addition to any other terms whose
definitions are fixed and defined by this Agreement, each of the following
defined terms, when used in this Agreement with an initial capital letter, shall
have the meaning ascribed thereto by this Section 1:

 

“Additional Earnest Money” means the sum of Fifty Thousand and 00/100 Dollars
($50,000.00) to be deposited (if at all) with Escrow Agent by Purchaser as
further provided in Section 5.1, and shall be applicable to the Purchase Price
if Closing occurs.

 

“Agreement” means this Purchase and Sale Agreement, together with all exhibits
attached hereto, as same may be extended or amended by mutual agreement of the
parties in writing.

 

“Booking” means a contract or reservation for the use of guest rooms, banquet
facilities or meeting rooms in the Hotel other than single or group reservations
of less than twenty (20) rooms on any single night.

 

“Business Day” means any day other than (a) a Saturday or a Sunday, (b) a
national holiday, or (c) a day on which banks are not required to be open for
business within the State of South Carolina.

 

“Closing” means the consummation of the purchase and sale contemplated by this
Agreement by the deliveries required under Section 7.

 

 

 

 

“Closing Date” means the time and date, established under Section 7.1, when the
purchase and sale contemplated by this Agreement is to be consummated as such
date may be extended by mutual agreement of the parties.

 

“Cutoff Time” means 11:59 p.m. on the day immediately preceding the Closing
Date.

 

“Due Diligence Items” means those items, documents and matters listed or
described on Exhibit B attached hereto and incorporated herein by this
reference.

 

“Earnest Money” means the Initial Earnest Money and, if deposited in accordance
with this Agreement and the Additional Earnest Money.

 

“Employment Agreements” means all union, benefit and collective bargaining
agreements affecting the Hotel or the Hotel Employees, including pension, profit
sharing, employee benefit and similar plans, if any, and all written employment
and consulting contracts with regard to any Hotel Employee.

 

“Escrow Agent” means AmTrust Title Insurance Company, 7400 Beaufort Springs
Drive, Suite 200, Richmond, Virginia 23225; Attention: Steve Francis; Email:
stephen.francis@amtrustgroup.com; Phone: (804) 720-4961.

 

“Execution Date” means the date on which this Agreement is delivered to
Purchaser’s attorney after being duly executed by both Purchaser and Seller;
such date shall be inserted in the preamble on the first page of this Agreement.

 

“Existing Best Western Franchise Documents” shall mean (i) the Best Western
Franchise Agreement between Best Western (the “Franchisor”) and Seller (as
Franchisee) dated December 3, 2014 (the “Franchise Agreement”), (ii) the
Electronic Systems License Agreement between the Franchisor and Seller dated
December 3, 2014 (the “License Agreement”), (iii) the Guaranty Agreement made by
Priti K. Patel and Hiten K. Patel (as Guarantors) for the benefit of the
Franchisor dated December 3, 2014 (the “Franchise Guaranty Agreement”).

 

“Guest Ledger Receivables” means all amounts, including, without limitation,
room charges, accrued to the accounts of guests occupying rooms in the Hotel as
of the Cutoff Time.

 

“Initial Earnest Money” means the sum of Fifty Thousand and 00/100 Dollars
($50,000.00) to be deposited with Escrow Agent by Purchaser as further provided
in Section 4, and shall be applicable to the Purchase Price if Closing occurs.

 

“Inspection Date” means the date forty-five (45) days after the Execution Date,
as the same may be extended pursuant to Section 5.1.

 

“Liquor License” means the Permit issued to Seller by the alcoholic beverage
regulatory authority of the State of South Carolina.

 

“Permits” means all licenses (including the Liquor License) and permits granted
by a governmental authority and owned by Seller or used in or relating to the
ownership, occupancy or operation of the Hotel or any part thereof.

 

 2 

 

 

“Permitted Exceptions” means (i) any Title Matters, with respect to which
Purchaser fails to object prior to the Title Review Date (as defined in Section
5.6); (ii) Title Matters which Purchaser waives pursuant to Section 5; (iii) any
laws, regulations or ordinances (including, but not limited to, zoning, building
and environmental matters) as to the use, occupancy, subdivision or improvement
of the Property adopted or imposed by any governmental agency; and (iv) taxes
and assessments for the current tax year which are secured by a lien but only to
the extent not yet due and payable.

 

The term “Property” means collectively:

 

(a)          The Real Property, together with (i) the 148-unit hotel (the
“Hotel” or the “Project”) commonly known as the “Best Western Plus University
Inn, Clemson, South Carolina”, all buildings, and all other improvements located
thereon (the “Improvements”), (ii) all and singular the rights, benefits,
privileges, easements, tenements, hereditaments, and appurtenances thereon or in
anywise appertaining to such Real Property and the Improvements, and (iii) all
right, title, and interest of Seller in and to all strips and gores and any land
lying in the bed of any street, road or alley, open or proposed, adjoining such
Real Property.

 

(b)          The “Personal Property,” being all equipment, machinery, furniture,
fixtures, appliances, furnishings, unopened or otherwise usable food and
beverages, engineering, maintenance and housekeeping supplies, unopened
stationery and printing items and supplies, china, glassware, linens and
silverware used or held in reserve storage, and all other tangible personal
property owned by Seller and Seller’s interest in any such property owned, paid
for, or leased by Seller, now or hereafter located in or on the Property, or
used in connection with the operation, ownership, or management of the Real
Property and the Improvements (excluding any computers) including, without
limitation, the items described in Exhibit D attached hereto and incorporated
herein by this reference.

 

(c)          The “Intangible Personal Property,” to the extent assignable by and
in the possession of Seller, being all of Seller’s right, title and interest, if
any, in all intangible personal property related to the Real Property, the
Improvements or the Personal Property, including, without limitation: trade
names, trademarks and service marks associated with the Real Property, including
the common name of the Real Property, the Project, and the Improvements: “Best
Western Plus University Inn” (but specifically excluding Seller’s right or
interest in the names “Heri Aum” or any variant or derivative thereof), the
Improvements or the Personal Property; construction and all plans and
specifications and other architectural and engineering drawings for the design,
approval, and construction of the Project; all assignable warranties and
contract rights (including, but not limited to, the Service Contracts defined
and described below), engineering, architectural and other plans and
specifications, related to the construction, operation, ownership, management,
maintenance or repair of the Real Property and Improvements; Permits, approvals
and licenses (to the extent assignable) related to the Project; all records and
promotional materials relating to the Property; surveys, inspection reports,
development rights and entitlements; management and development agreements;
telephone exchange numbers (to the extent assignable); any social media accounts
maintained exclusively by Seller in connection with the Property, together with
all assignable user names and password account information necessary for
accessing and controlling said website and accounts; and any franchise
information and approvals relating to the Project.

 

 3 

 

 

“Purchase Price” means the amount which Purchaser shall pay to consummate the
purchase and sale of the Property as provided in Section 3.1.

 

“Title Matter” and “Title Matters” mean any deeds to secure debt, deeds of
trust, mortgages, liens, financing statements, security interests, easements,
leases, restrictive covenants, agreements, options, claims, clouds,
encroachments, rights, taxes, assessments, mechanics’ or materialmens’ liens
(inchoate or perfected), liens for federal or state income, estate or
inheritance taxes and other encumbrances of any nature whatsoever, whether
existing of record or otherwise, together with any and all matters of any kind
or description, including, without limitation, matters of survey and any
litigation or other proceedings affecting the Property or Seller and which
affects title to the Property.

 

2.SALE AND PURCHASE/FINANCING.

 

2.1          Purchase and Sale. Seller agrees to sell the Property to Purchaser
on the terms and conditions contained in this Agreement, and Purchaser agrees to
purchase the Property from Seller on the terms and conditions contained in this
Agreement.

 

2.2          Purchaser Financing. Purchaser assumes full responsibility to
obtain the funds required for Closing, and Purchaser’s acquisition of such funds
shall not be a contingency to the Closing.

 

2.3          Subject to the terms of this Agreement, Seller and Purchaser shall
also cooperate in their attempt to (A) have the Existing Best Western Franchise
Documents assigned to and assumed by Purchaser to the extent Purchaser elects,
in its sole discretion, to assume the same, and Seller and/or its affiliates
released from all obligations and liabilities thereunder first arising after the
Closing Date, and (B) procure the consent of Seller’s counterparties to the
Existing Best Western Franchise Documents of Purchaser’s assumption of Seller’s
obligations and liabilities thereunder, and Seller’s and/or its affiliates’
release from their obligations and liabilities thereunder as described above on
or before the Inspection Date. Purchaser may deliver written notice to Seller
(the “Franchise Document Termination Notice”) on or before the Inspection Date
directing Seller to terminate the Existing Best Western Franchise Documents at
Closing; provided that (a) the effective date of such termination on or after
Closing shall be subject to the express terms of such Existing Best Western
Franchise Documents (and, to the extent that the effective date of termination
of any Existing Best Western Franchise Documents is after the Closing Date,
Purchaser shall be deemed to have assumed all of Seller’s obligations under such
Existing Best Western Franchise Documents as of the Closing Date), (b) if any
such Existing Best Western Franchise Document cannot by its terms be terminated,
it shall be assumed by Purchaser, and (c) to the extent that any such Existing
Best Western Franchise Document requires payment of a penalty, premium, or
damages, including liquidated damages, for cancellation, Purchaser shall be
solely responsible for the payment of any such cancellation fees, penalties, or
damages, including liquidated damages. If Purchaser fails to deliver the
Franchise Document Termination Notice to Seller on or before the Inspection
Date, Purchaser shall assume all Existing Best Western Franchise Documents at
the Closing. To the extent that any Existing Best Western Franchise Documents to
be assigned to Purchaser is either (i) assignable but requires the applicable
vendor to consent to the assignment and assumption, or (ii) is not assignable
(either by its terms or applicable law), then, prior to the Closing, Seller
shall be responsible for obtaining from each applicable vendor a consent to such
assignment and assumption at Seller’s sole cost and expense.

 

 4 

 

 

2.4          Notwithstanding any other provision of this Agreement to the
contrary, upon Purchaser’s request, Seller agrees to convey at Closing certain
Personal Property, Intangible Personal Property, Service Contracts, the Existing
Best Western Franchise Documents, Employment Agreements, the Liquor License and
any other assets of Seller designated by Purchaser to be conveyed pursuant to
the terms of this Agreement, other than the Real Property, to a taxable REIT
subsidiary affiliated with Purchaser.

 

3.PURCHASE PRICE/ASSUMPTION OF LIABILITY.

 

3.1          Amount and Payment of Purchase Price. The Purchase Price for the
Property shall be Ten Million Five Hundred One Thousand One and 00/100 Dollars
($10,501,001.00), plus an amount equal to the then-current payoff of a certain
equipment lease (the “Equipment Lease”) currently estimated at, and not to
exceed, $346,000.00, which shall be payable in cash at the Closing. No later
than 5:00 p.m. eastern time on the Closing Date, Purchaser shall deliver to
Escrow Agent cash in an amount equal to the Purchase Price (subject to the
adjustments, prorations and credits provided herein). The Purchase Price shall
be paid at Closing by wire transfer of immediately available federal funds,
transferred to the order or account of the Escrow Agent. For the avoidance of
doubt, Seller shall obtain a payoff letter from the lessor under the Equipment
Lease, and Escrow Agent shall pay the amount thereof at Closing in accordance
with such payoff letter.

 

3.2          Assumption of Liability. Seller’s obligations under any Service
Contract, which Purchaser does not elect to have terminated (by notice to Seller
received on or before the Inspection Date) in accordance with terms hereof and
which arise from and after the Closing Date, shall be assumed by, and become the
sole responsibility of, Purchaser at Closing and pursuant to which Purchaser
will indemnify Seller for all assumed matters relevant to the operation of the
Property arising after Closing and Seller will indemnify Purchaser for all
assumed matters relevant to the operation of the Property applicable to the
period prior to Closing.

 

4.EARNEST MONEY AND ESCROW AGENT.

 

4.1          Initial Earnest Money Deposit. No later than five (5) Business Days
after the Execution Date, Purchaser shall deposit via wire transfer of
immediately available funds the Initial Earnest Money with Escrow Agent. Failure
to so timely deposit the Earnest Money shall automatically render this Agreement
null and void and of no force or effect (without the requirement for any notice
or cure period).

 

4.2          Application of Earnest Money. Escrow Agent will hold, disburse,
release and apply the Earnest Money in accordance with this Agreement. After the
Inspection Date, the Earnest Money shall become non-refundable and be paid to
Seller if Closing does not occur under any circumstances other than Purchaser’s
termination of this Agreement pursuant to Section 5.1, Section 5.7.4, Section
6.1, Section 7.3.7, Section 9 or Section 12.1, or in the event of a failure of
any condition precedent to Purchaser’s obligations hereunder, or in the event of
a default by Seller hereunder, in which case the Earnest Money shall be returned
to Purchaser.

 

 5 

 

 

5.PROPERTY INSPECTION; TITLE EXAMINATION AND OBJECTIONS.

 

5.1          Property Inspection. Upon reasonable prior notice (however not less
than twenty-four (24) hours’ notice) to Seller, Purchaser, through its agents,
employees or contractors, may go upon the Property beginning on the Execution
Date and ending on the Inspection Date (the “Inspection Period”) during normal
business hours to make boundary line or topographical surveys and to conduct
such soil, engineering, environmental and other tests, investigations and
analyses of the Property; provided, however, that Purchaser shall perform no
intrusive testing (including, without limitation, test borings, drilling,
removal of soil and water samples, ground water testing and surface water
testing, but excluding air quality and radon testing, routine mold and asbestos
sampling, and small soil, carpet or similar sampling) without the specific
consent of Seller and Seller’s agreement to the nature and scope of such
testing, which consent by Seller shall not be unreasonably denied, delayed, or
conditioned. Notwithstanding the provisions of the immediately preceding
sentence, Purchaser shall have the option (the “Inspection Period Extension
Option”) on one (1) occasion to extend the Inspection Period by up to ten (10)
days by providing written notice to Seller of Purchaser’s exercise of its
Inspection Period Extension Option on or prior to the then effective Inspection
Date. Purchaser shall pay all costs incurred in making such surveys, tests,
analyses and investigations and shall indemnify, defend and hold Seller and the
Seller Parties (as defined in Section 12.1) harmless from any liens (or claims
for unpaid fees), and from any claims, losses and liabilities for personal
injury or property damage arising out of Purchaser’s exercising such right and
privilege to go upon the Property; provided, however, Purchaser shall not have
any liability with respect to the gross negligence or willful misconduct of
Seller or parties under Seller’s direct authority or control. Purchaser’s
indemnity of Seller and the Seller Parties hereunder shall survive the
rescission, cancellation, termination or consummation of this Agreement. If for
any reason or no reason whatsoever (in Purchaser’s sole discretion), Purchaser
is not satisfied with any inspections or investigations of the Property,
Purchaser may, by written notice received by Seller on or prior to 5:00 PM
(eastern time) on or before the Inspection Date (a “Termination Notice”), elect
to terminate this Agreement. If Purchaser so elects, the Earnest Money shall be
returned to Purchaser, and the parties shall have no further rights or
obligations to one another except as otherwise expressly provided herein.
Purchaser’s failure to timely send a Termination Notice shall be deemed
Purchaser’s election to proceed to Closing, and Purchaser shall have no further
right to terminate this Agreement under this Section 5.1. If Seller does not
deliver a Termination Notice as set forth above, Purchaser shall within five (5)
Business Days following the Inspection Date, deposit the Additional Earnest
Money with Escrow Agent, which Additional Earnest Money shall become part of,
and for all purposes under this Agreement be treated the same as, the Earnest
Money.

 

5.2          Due Diligence Items.  Within two (2) Business Days after the
Execution Date, Seller will make available to Purchaser such Due Diligence Items
as are in the possession and control of Seller, or its hotel manager.

 

 6 

 

 

5.3           Confidentiality.

 

5.3.1           In connection with the possible acquisition of the Property by
Purchaser, Seller will furnish Purchaser with certain documents, records and
other information related to the Property and its customers which Seller views
as confidential in nature. As used in this Agreement, “Confidential Information”
means (i) information furnished by Seller or its affiliates or their officers,
agents or representatives regarding projected performance of the Property,
including financial information and marketing information, (ii) any notes,
analyses, compilations, abstracts, summaries, projections, studies or other
materials which may be made, prepared by, or made available by Seller. The
Confidential Information shall be used for the sole purpose of evaluating the
feasibility of the purchase of the Property by Purchaser and for no other
purpose. Except to the extent required by applicable law or in connection with
legal or other judicial process, the Confidential Information will be kept
confidential and shall not, without the prior written consent of Seller, be
provided by Purchaser to, accessed by, or disclosed to anyone other than the
respective employees, financial advisors, legal counsel, consultants,
accountants, advisors and other representatives of Purchaser (each a
“Representative”) (i) who need to know the Confidential Information for the
purpose of evaluating the purchase of the Property, and (ii) who are informed by
Purchaser of the confidential nature of the information. Purchaser shall be held
liable for any Confidential Information disclosed by Purchaser or any
Representative. The provisions of this Section 5.3.1 shall survive Closing or
the termination of this Agreement.

 

5.3.2           Except to the extent required by applicable law or in connection
with legal or other judicial process, Purchaser agrees to return (or, at
Seller’s option, destroy) the Confidential Information to Seller immediately
upon request, with no copies being retained by Purchaser, in the event this
Agreement is terminated. Additionally, if Purchaser elects to terminate this
Agreement pursuant to any termination right granted hereunder, then Purchaser
shall, unless such termination results from a Seller default, provide Seller
with a copy of the Updated Survey (defined below) and all third-party due
diligence reports and investigations undertaken or obtained by Purchaser in
connection with the transaction contemplated by this Agreement, with Seller
hereby agreeing not to hold Purchaser liable for the contents or the accuracy of
any of the same.

 

5.4           Insurance. While this Agreement remains in effect, Purchaser
agrees to maintain and have in effect commercial general liability insurance
with (i) waiver of subrogation, and (ii) limits of not less than One Million and
No/100 Dollars ($1,000,000.00) for personal injury, including bodily injury and
death, and property damage, covering Purchaser and all of its agents, employees
and contractors that enter upon the Property. Such insurance shall name Seller
as additional insured. Purchaser shall deliver to Seller a copy of the
certificate of insurance effectuating the insurance required hereunder prior to
the commencement of such activities. Purchaser shall not terminate or reduce
such insurance without at least ten (10) days’ prior written notice to Seller.
The provisions of this Section 5.4 shall survive Closing or the termination of
this Agreement.

 

5.5           Title Requirements. No later than five (5) Business Days after the
Execution Date, the Escrow Agent shall furnish to Purchaser an ALTA extended
coverage owner’s commitment for title insurance (the “Title Commitment”)
covering the Property (together with legible copies of the exception documents
referenced therein) pursuant to which the title company shall agree to issue to
Purchaser, upon the Closing, an ALTA extended coverage owner’s policy of title
insurance for the Property with coverage equal to the Purchase Price, excepting
therefrom those items set forth in any title exception documents (the “Title
Policy”).

 

 7 

 

 

5.6           Title Review. No later than five (5) Business Days prior to the
Inspection Date (the “Title Review Date”), Purchaser shall give written notice
to Seller of any Title Matters shown on the Title Commitment, and/or identified
on any survey obtained by Purchaser (at Purchaser’s sole cost and expense) for
the Real Property (the “Updated Survey”), which Purchaser finds objectionable in
its sole discretion. If, prior to the Title Review Date, Purchaser fails to give
any such notice with respect to any Title Matters which are shown on the Title
Commitment, and/or identified on the Updated Survey, then Purchaser shall be
deemed to have waived all objections to such Title Matters shown on the Title
Commitment and/or identified on the Updated Survey and all such Title Matters
shall be considered Permitted Exceptions hereunder.

 

5.7           Failure of Seller to Correct Objectionable Title Matters.

 

5.7.1           Within three (3) Business Days after receiving a timely notice
of objections pursuant to Section 5.6, Seller will notify Purchaser in writing
which Title Matters, if any, Seller will cure, satisfy or remove. If Seller does
not provide a written response within such three (3) Business Day period, then
Seller shall be deemed to have elected not to cure any of Purchaser’s objections
(except for Mandatory Cure Items as defined in Section 5.7.2). Subject to the
express terms of this Agreement, Seller has no obligation to cure any title
exceptions except that Seller shall in all events be obligated to cause to be
released of record at Closing the Mandatory Cure Items. In the event Seller
elects to cure less than all of the Title Matters properly objected to by
Purchaser, Purchaser shall have the option to: (i) waive such objections as to
the Title Matters that Seller has not elected to cure and proceed to Closing, or
(ii) terminate this Agreement, such option to be exercised within two (2)
Business Days from the date of Seller’s actual or deemed notification that
Seller elects to cure less than all of the Title Matters properly objected to by
Purchaser, and if Purchaser elects to terminate this Agreement, neither party
shall have any further rights or obligations under this Agreement except those
which expressly survive termination. Seller’s failure to cure, satisfy or remove
prior to Closing any Title Matter it has agreed to cure, satisfy or remove
pursuant to this Section 5.7.1 or is obligated to cure pursuant to Section 5.7.2
hereof shall be a default hereunder. Notwithstanding anything herein to the
contrary, Seller shall be permitted to extend the Closing Date for up to an
additional ninety (90) days in order to cure, satisfy or remove any Title Matter
it has agreed to cure, satisfy or remove pursuant to this Section 5.7.1 or any
Mandatory Cure Items that Seller is obligated to cure pursuant to Section 5.7.2.

 

5.7.2           Other than with respect to current real estate taxes against the
Property (which will be prorated in accordance with the terms hereof),
notwithstanding anything herein to the contrary, Seller shall be obligated to
remove or discharge the following: any deed of trust, deed to secure debt,
mortgage, financing statements, security interests, mechanics’ liens and real
estate tax arrearages encumbering the Property due to the actions of Seller
(collectively “Mandatory Cure Items”); provided, however, that Seller shall not
be obligated to cure any lien or encumbrance caused by or arising from
Purchaser’s inspections of the Property.

 

 8 

 

 

5.7.3           In the event that any update(s) of the Title Commitment or
Updated Survey delivered after the date that Purchaser’s objections are required
to be made under Section 5.6 discloses any material adverse matters not set
forth in the original Title Commitment or the Updated Survey, then no later than
five (5) Business Days after Purchaser’s receipt of the updated Title Commitment
or update to the Updated Survey, as applicable, Purchaser shall give written
notice (the “Additional Title Notice”) to Seller of any such Title Matters
disapproved by Purchaser. If Purchaser does not deliver the Additional Title
Notice to Seller within the time-period set forth above, then Purchaser shall be
deemed to have waived any objections to such matters disclosed in the updated
Title Commitment or update of the Updated Survey, as applicable, and such
matters shall be considered Permitted Exceptions. In no event shall Seller
intentionally cause any material adverse matters to affect title to the Property
after the Execution Date without Purchaser’s prior consent.

 

5.7.4           Within three (3) Business Days after receiving the Additional
Title Notice pursuant to Section 5.7.3, Seller will notify Purchaser in writing
which Title Matters, if any, Seller will cure, satisfy or remove and Seller’s
failure to so notify Purchaser will be deemed to be Seller’s notice that it will
not cure, satisfy or remove any Title Matters raised in the Additional Title
Notice properly objected to by Purchaser. In the event Seller elects to cure
less than all of the Title Matters properly objected to by Purchaser, then
Purchaser shall have the option to: (i) waive such objections as to the Title
Matters that Seller has not elected to cure and proceed to Closing, or (ii)
terminate this Agreement, such option to be exercised within two (2) days
following the date of Seller’s actual or deemed notification that Seller elects
to cure less than all of the Title Matters properly objected to by Purchaser,
and if Purchaser elects to terminate this Agreement, neither party shall have
any further rights or obligations under this Agreement except those which
expressly survive termination. Notwithstanding anything herein to the contrary,
Seller shall be permitted to extend the Closing Date for up to an additional
thirty (30) days in order to cure, satisfy or remove any Title Matter it has
agreed to cure, satisfy or remove pursuant to this Section 5.7.4.

 

6.REPRESENTATIONS.

 

6.1          Seller’s Representations. Seller represents to Purchaser, as
follows, as of the Execution Date and as of the Closing Date:

 

6.1.1           Seller is a corporation duly organized and validly existing
under the laws of South Carolina and authorized to conduct business in South
Carolina. Seller has the right, power and authority to enter into and perform
its obligations under this Agreement, and has the right, power and authority to
convey the Property in accordance with the terms and conditions of this
Agreement. The execution and entry into this Agreement, the execution and
delivery of the documents and instruments to be executed and delivered by Seller
on the Closing Date and the performance by Seller of Seller’s duties and
obligations under this Agreement and of all other acts necessary for the full
consummation of the purchase and sale of the Property as contemplated herein,
are not in violation of, and will not create any adverse condition under, any
contract, agreement or other instrument to which Seller is a party or by which
Seller is bound, or any judicial order or judgment of any nature by which Seller
is bound. All necessary and appropriate action shall be taken by Seller to
authorize and approve the execution of and entry into this Agreement, the
execution and delivery by Seller of the documents and instruments to be executed
by Seller on the Closing Date and the performance by Seller of Seller’s duties
and obligations under this Agreement and of all other acts necessary and
appropriate for the consummation of the purchase and sale of the Property as
contemplated herein.

 

 9 

 

 

6.1.2           There are no pending, or to Seller’s knowledge, any threatened,
actions, suits or proceedings by any governmental authority or agency having the
power of eminent domain, which might result in any part of the Property being
taken by condemnation or conveyed in lieu thereof. Seller shall, promptly upon
receiving any such notice, give Purchaser written notice thereof.

 

6.1.3           No bankruptcy, insolvency, rearrangement or similar action or
proceeding, whether voluntary or involuntary, is pending or, to Seller’s
knowledge, threatened against Seller.

 

6.1.4           There is no pending claim, action, suit, proceeding or
investigation against, by or affecting Seller, the Property (including, without
limitation, the ownership, use, occupancy, value, operation of or title to any
of the Property), or Seller’s right to sell the Property. Except as shown on
Exhibit E, the Property is free of any and all mechanics’ and materialmen’s
liens that will remain uncured at Closing, and there are no outstanding amounts
due or owed by Seller to any contractor, subcontractor, supplier or vendor for
goods, services or materials rendered at the Property in connection with any
work, goods or services delivered to or performed thereon.

 

6.1.5           Attached hereto as Exhibit C and incorporated herein by this
reference is a complete and accurate list, to Seller’s knowledge, of all of the
service contracts affecting the Property on the Execution Date (collectively,
the “Service Contracts”). At Closing, Seller shall terminate all Service
Contracts affecting the Property which are terminable upon not less than thirty
(30) days’ notice at no cost to Seller (i.e., payment of any early termination
fees or similar compensation shall be the responsibility of Purchaser), and
which Purchaser elects in writing delivered to Seller on or before the
Inspection Date for Seller to terminate. All other Service Contracts
(collectively, the “Non-30-Day Termination Service Contracts”, which, except as
expressly delineated hereunder, shall be considered “Service Contracts”) shall
be assumed by, and thereafter become the responsibility of, Purchaser at
Closing, unless, on or before the Inspection Date, Purchaser elects in writing
to have Seller terminate any such Non-30-Day Termination Service Contracts at
Closing, which termination shall be done at Purchaser’s sole cost and expense.

 

6.1.6           No individual or entity has been granted by Seller any option or
rights of first offer or first refusal to purchase or acquire the Property or
any portion thereof or interest therein.

 

6.1.7           Seller is not a foreign person within the meaning of Section
1445 of the Internal Revenue Code of 1986, as amended (the Foreign Investment
and Real Property Tax Act).

 

6.1.8           Neither Seller nor, to Seller’s knowledge, any beneficial owner
of Seller is (a) identified on the OFAC List or (b) a person with whom a citizen
of the United States is prohibited to engage in transactions by any trade
embargo, economic sanction, or other prohibition of United States law, rule,
regulation or Executive Order of the President of the United States. The term
“OFAC List” shall mean the list of specially designated nationals and blocked
persons subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any law, rule, regulation or Executive Order of the President of the
United States, including, without limitation, trade embargo, economic sanctions,
or other prohibitions imposed by Executive Order of the President of the United
States.

 

 10 

 

 

6.1.9           Seller knows of no Hazardous Materials (defined below) being on
or under the Property and is not aware of the violation of any Environmental
Laws in connection with the Property.

 

6.1.10         Attached hereto as Exhibit F and incorporated herein by this
reference is a complete and accurate list, to Seller’s knowledge, of all of the
Permits affecting the Property on the Execution Date. The Improvements have been
constructed and the operation of the Hotel is in compliance with all applicable
Permits and other governmental approvals. There are no development restrictions
prohibiting operation of the Hotel on the Real Property.

 

6.1.11         Attached hereto as Exhibit G and incorporated herein by this
reference is a complete and accurate list, to Seller’s knowledge, of all of the
Bookings affecting the Property on the Execution Date.

 

6.1.12         Attached hereto as Exhibit H and incorporated herein by this
reference is a complete and accurate list, to Seller’s knowledge, of all
employees employed at the Hotel by Seller as of the Execution Date. Exhibit H
contains a complete and accurate list of all Employment Agreements. Except as
described in Exhibit H, Seller has not received or given any written notice of
default under the terms of any Employment Agreements.

 

6.1.13         To Seller’s knowledge, the quantities of Personal Property in the
Hotel, including provisions for reserve, are sufficient for the operation of the
Hotel in accordance with the standard operation heretofore maintained by Seller.

 

6.1.14         True, correct and complete copies of (i) all federal, state and
local Income Tax Returns for calendar years 2016, 2017 and 2018, (ii) profit and
loss statements for calendar years 2016, 2017 and 2018, (iii) statements of cash
flow for calendar years 2016, 2017 and 2018, (iv) the Seller’s balance sheets as
of December 31, 2016, December 31, 2017 and December 31, 2018, (v) Seller’s
statements of changes in limited liability company equity of Seller, and (vi)
all bank records for all accounts used by Seller or its hotel manager in
connection with the operation of the Hotel, have been delivered to Purchaser
together with any notices or dispute letters from the taxing authorities. Except
as set forth in the balance sheets, the Seller has no actual or contingent
liabilities.

 

 11 

 

 

6.1.15         EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
SECTION 6.1, IT IS UNDERSTOOD AND AGREED THAT SELLER DISCLAIMS ALL WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OR REPRESENTATIONS AS TO
MATTERS OF TITLE WITH RESPECT TO THE REAL PROPERTY (OTHER THAN SELLER’S WARRANTY
OF TITLE SET FORTH IN THE DEED (AS HEREINAFTER DEFINED) TO BE DELIVERED AT
CLOSING), ZONING, TAX CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL CONDITIONS,
AVAILABILITY OF ACCESS, INGRESS OR EGRESS, PROPERTY VALUE, OPERATING HISTORY,
GOVERNMENTAL APPROVALS, GOVERNMENTAL REGULATIONS OR ANY OTHER MATTER OR THING
RELATING TO OR AFFECTING THE PROPERTY. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS SECTION 6.1, PURCHASER AGREES THAT WITH RESPECT TO
THE PROPERTY, PURCHASER HAS NOT RELIED UPON AND WILL NOT RELY UPON, EITHER
DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR ITS
RESPECTIVE MEMBERS, PARTNERS, OFFICERS DIRECTORS, TRUSTEES, PARENTS,
SUBSIDIARIES, SHAREHOLDERS, MANAGERS, BENEFICIARIES, EMPLOYEES OR AGENTS.
PURCHASER REPRESENTS THAT IT IS A KNOWLEDGEABLE, SOPHISTICATED AND EXPERIENCED
PURCHASER OF REAL ESTATE SIMILAR TO THE PROPERTY AND THAT EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SECTION 6.1, IT IS RELYING ON
ITS OWN EXPERTISE AND THAT OF PURCHASER’S CONSULTANTS, AND THAT PURCHASER WILL
CONDUCT SUCH INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY, INCLUDING, BUT NOT
LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND SHALL RELY
UPON SAME, AND, UPON CLOSING, ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING,
BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE
BEEN REVEALED BY PURCHASER’S INSPECTIONS AND INVESTIGATIONS. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SECTION 6.1, AND IN THE
CONVEYANCE INSTRUMENTS DELIVERED AT CLOSING, PURCHASER ACKNOWLEDGES AND AGREES
THAT UPON CLOSING, SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL
ACCEPT THE PROPERTY “AS IS, WHERE IS,” WITH ALL FAULTS, AND THERE ARE NO ORAL
AGREEMENTS, WARRANTIES OR REPRESENTATIONS PERTAINING TO OR AFFECTING THE
PROPERTY MADE BY SELLER OR ANY THIRD PARTY UNDER THE DIRECTION OR CONTROL OF
SELLER. EXCEPT AS PROVIDED IN SECTION 8.4 AND SECTION 9 BELOW, SELLER HAS NO
OBLIGATION TO MAKE ANY REPAIRS OR REPLACEMENTS REQUIRED BY REASON OF NORMAL WEAR
AND TEAR OR CONDEMNATION OR FIRE OR OTHER CASUALTY, BUT MAY, AT ITS OPTION AND
ITS COST (INCLUDING THE USE OF INSURANCE PROCEEDS AS HEREIN PROVIDED), MAKE ANY
SUCH REPAIRS AND REPLACEMENTS PRIOR TO THE CLOSING DATE. THE TERMS AND
CONDITIONS OF THIS SECTION 6.1 SHALL EXPRESSLY SURVIVE CLOSING AND NOT MERGE
INTO THE DEED.

 

 12 

 

 

6.1.16         Without limiting Section 6.1.15, Purchaser acknowledges that,
except as may otherwise be specifically set forth in this Agreement, neither
Seller, nor its respective members, partners, officers, directors, trustees,
parents, subsidiaries, shareholders, managers, beneficiaries, employees, agents,
consultants or brokers, has made any representations or warranties of any kind
upon which Purchaser is relying as to any matters concerning the Real Property
or the Personal Property, including, but not limited to, the condition of the
Real Property or any Improvements comprising the Property, the existence or
non-existence of Hazardous Materials, economic projections or market studies
concerning the Property, any development rights, taxes, bonds, covenants,
conditions and restrictions affecting the Property, water or water rights,
topography, drainage, soil, subsoil of the Property, the utilities serving the
Property or any zoning or building laws, rules or regulations or Environmental
Laws (as hereinafter defined) affecting the Property. Seller makes no
representation or warranty that the Property complies with Title III of the
Americans with Disabilities Act, the Fair Housing Amendments Act or any fire
code or building code. As used herein, “Environmental Laws” means all federal,
state and local statutes, codes, regulations, rules, ordinances, orders,
standards, permits, licenses, policies and requirements (including consent
decrees, judicial decisions and administrative orders) relating to the
protection, preservation, remediation or conservation of the environment or
worker health or safety, all as amended or reauthorized, or as hereafter amended
or reauthorized, including without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C. § 9601, et seq.,
the Resource Conservation Recovery Act of 1976 (“RCRA”), 42 U.S.C. § 6901, et
seq., the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001,
et seq., the Clean Air Act, 42 U.S.C. § 7401, et seq., the Federal Water
Pollution Control Act, 33 U.S.C. § 1251, et seq., the Toxic Substances Control
Act, 15 U.S.C. § 2601, et seq., the Safe Drinking Water Act, 42 U.S.C. § 300f,
et seq., the Atomic Energy Act (“AEA”), 42 U.S.C. § 2012, et seq., the
Occupational Safety and Health Act, 29 U.S.C. § 651, et seq., and the Hazardous
Materials Transportation Act, 49 U.S.C. § 1802, et seq. As used herein,
“Hazardous Materials” means (1) “hazardous substances,” as defined by CERCLA;
(2) “hazardous wastes,” as defined by RCRA; (3) any radioactive material,
including, without limitation, any source, special nuclear or by-product
material, as defined by AEA; (4) asbestos in any form or condition; (5)
polychlorinated biphenyls; and (6) any other material, substance or waste to
which liability or standards of conduct may be imposed under any Environmental
Laws.

 

6.1.17         WITHOUT LIMITING THE PROVISIONS OF PARAGRAPHS 6.1.15 AND 6.1.16
ABOVE BUT SUBJECT TO THE EXCLUSIONS SET FORTH BELOW, PURCHASER, FOR ITSELF AND
ITS SUCCESSORS AND ASSIGNS (AND ALL PARTIES CLAIMING BY OR THROUGH PURCHASER)
HEREBY RELEASES, ACQUITS AND FOREVER DISCHARGES SELLER AND ITS RESPECTIVE
OFFICERS, DIRECTORS, MEMBERS, SHAREHOLDERS, TRUSTEES, PARTNERS, EMPLOYEES,
MANAGERS, AGENTS AND AFFILIATES FROM ANY AND ALL RIGHTS, CLAIMS, DEMANDS, CAUSES
OF ACTIONS, LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND DISBURSEMENTS WHETHER THE SUIT IS INSTITUTED OR NOT) WHETHER
KNOWN OR UNKNOWN, LIQUIDATED OR CONTINGENT (HEREINAFTER COLLECTIVELY CALLED THE
“CLAIMS”), WHICH PURCHASER HAS OR MAY HAVE IN THE FUTURE, ARISING FROM OR
RELATING TO (i) ANY DEFECTS (PATENT OR LATENT), ERRORS OR OMISSIONS IN THE
DESIGN OR CONSTRUCTION OF THE IMPROVEMENTS WHETHER THE SAME ARE THE RESULT OF
NEGLIGENCE OR OTHERWISE, OR (ii) ANY OTHER CONDITIONS, INCLUDING, WITHOUT
LIMITATION, ENVIRONMENTAL AND OTHER PHYSICAL CONDITIONS, AFFECTING THE PROPERTY
WHETHER THE SAME ARE A RESULT OF NEGLIGENCE OR OTHERWISE, WHETHER ARISING BASED
ON EVENTS THAT OCCURRED BEFORE, DURING, OR AFTER SELLER’S PERIOD OF OWNERSHIP OF
THE PROPERTY AND WHETHER BASED ON THEORIES OF INDEMNIFICATION, CONTRIBUTION OR
OTHERWISE. THE RELEASE SET FORTH HEREIN DOES NOT APPLY TO (1) ANY CLAIMS ARISING
FROM SELLER’S FRAUD OR (2) ANY COVENANT, INDEMNITY OR WARRANTY EXPRESSLY MADE BY
SELLER IN ANY DOCUMENT DELIVERED BY SELLER TO PURCHASER AT CLOSING.

 

 13 

 

 

6.1.18         To the extent that Seller may provide to Purchaser existing or
other reports of third parties regarding the condition of the Property
(“Existing Third-Party Reports”), Seller makes no representation or warranty
concerning the accuracy or completeness of any such report, study or
investigation regarding the Property, including but not limited to the Due
Diligence Items. Furthermore, Purchaser acknowledges that it will be purchasing
the Property with all faults disclosed in the Existing Third-Party Reports
delivered to Purchaser.

 

6.1.19         All representations and warranties made in this Agreement by
Seller shall survive Closing for a period of twelve (12) months (the “Survival
Period”), and upon expiration thereof shall be of no further force or effect
except to the extent that with respect to any particular alleged breach,
Purchaser gives Seller written notice on or before the expiration of the
Survival Period of such alleged breach with reasonable detail as to the nature
of such breach and files an action against Seller with respect thereto within
thirty (30) days after the giving of such notice. Notwithstanding anything to
the contrary contained in this Section 6.1.19, Seller shall have no liability to
Purchaser for the breach of any representation or warranty made in this
Agreement unless the loss resulting from Seller’s breach of its representations
and warranties exceeds, in the aggregate, Twenty Thousand and No/100 Dollars
($20,000.00), in which event Seller shall be liable for each dollar of damages
resulting from the breach or breaches of its representations and warranties;
provided, however, in no event shall Seller’s total liability for any such
breach or breaches exceed, in the aggregate, (i) Five Hundred Thousand and
00/100 Dollars ($500,000.00) for any breach for which Purchaser delivers notice
thereof to Seller during the first six (6) months of the Survival Period, and
(ii) Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) for any breach
for which Purchaser delivers notice thereof to Seller during the last six (6)
months of the Survival Period. In no event shall any claim for a breach of any
representation or warranty of either party be actionable or payable if the
breach in question results from, or is based on, a condition, state of facts or
other matter which was known to the non-breaching party prior to Closing or
which was contained in the Due Diligence Items or in any other of Seller’s
files, books or records made available to Purchaser for inspection or could have
been discovered by Purchaser with the application of reasonable efforts to
inspect the Property prior to Closing.

 

6.1.20         All references in this Agreement to the “knowledge of Seller” or
“to Seller’s knowledge” or “Seller has received no written notice” or any words
of similar import shall refer only to the actual knowledge of Priti K. Patel and
Hiten K. Patel. The terms “knowledge of Seller” or “to Seller’s knowledge” or
any words of similar import shall not be construed, by imputation or otherwise,
to refer to the knowledge of Seller, or any affiliate of Seller, or to its
respective members, partners, officers, directors, trustees, parents,
subsidiaries, shareholders, managers, beneficiaries, employees and agents, or
any of their respective affiliates or to impose on any of the individuals named
above any duty to investigate the matter to which such actual knowledge, or the
absence thereof, pertains. There shall be no personal liability on the part of
the individual(s) named above arising out of any representations or warranties
made herein or otherwise.

 

 14 

 

 

6.1.21         Subject to the limitations set forth in Section 7.3.6, if at any
time Seller discovers that any of such warranties or representations is untrue,
then Seller shall notify Purchaser of such discovery, in which event such
warranty or representation shall be deemed modified to the extent described in
such notice. Upon Seller giving written notice to Purchaser of the modification
of any such warranty or representation, then, notwithstanding any other
provision of this Agreement, Purchaser shall have five (5) days after receipt of
such notice to notify Seller of Purchaser’s election to terminate the Agreement.
If Purchaser elects to terminate the Agreement, neither party shall thereafter
have any rights or obligations to the other hereunder, other than pursuant to
any provision hereof which expressly survives the termination of this Agreement,
except that Purchaser will have the right to have its out of pocket expenses
(not to exceed $100,000) incurred in connection with the transaction that is the
subject matter of this Agreement reimbursed by Seller.

 

6.1.22         Notwithstanding anything to the contrary contained herein, if, at
Closing, Purchaser shall have actual knowledge of facts that render any specific
warranty or representation of Seller then inaccurate or untrue with respect
thereto or Purchaser otherwise learns that any representation or warranty made
by Seller hereunder is untrue, inaccurate or incorrect in any respect, and
Purchaser proceeds to Closing despite knowledge of such facts, Purchaser shall
be deemed to have waived any post-Closing cause of action or claim for damage
against Seller arising out of Seller’s breach of such representation or
warranty.

 

6.2           Purchaser’s Representations and Warranties. Purchaser represents
and warrants, as of the Execution Date and as of Closing, that:

 

6.2.1           Purchaser (i) is a limited partnership duly organized and
validly existing under the laws of the State of Delaware and is duly authorized
and qualified to do all things required of it under this Agreement; (ii) has
authority and power to enter into this Agreement; and (iii) has the authority to
execute and deliver this Agreement.

 

6.2.2           The execution and entry into this Agreement, the execution and
delivery of the documents and instruments to be executed and delivered by
Purchaser on the Closing Date and the performance by Purchaser of Purchaser’s
duties and obligations under this Agreement and of all other acts necessary and
appropriate for the full consummation of the purchase and sale of the Property
as contemplated herein, are consistent with and not in violation of, and will
not create any adverse condition under, any contract, agreement or other
instrument to which Purchaser is a party, or any judicial order or judgment of
any nature by which Purchaser is bound. On the Closing Date, all necessary and
appropriate action will have been taken by Purchaser authorizing and approving
the execution of and entry into this Agreement, the execution and delivery by
Purchaser of the documents and instruments to be executed by Purchaser on the
Closing Date and the performance by Purchaser of Purchaser’s duties and
obligations under this Agreement and of all other acts necessary and appropriate
for the consummation of the purchase and sale of the Property as contemplated
herein.

 

6.2.3           Neither Purchaser nor, to Purchaser’s knowledge, any direct or
indirect owner of Purchaser is (a) identified on the OFAC List or (b) a person
with whom a citizen of the United States is prohibited to engage in transactions
by any trade embargo, economic sanction, or other prohibition of United States
law, rule, regulation or Executive Order of the President of the United States.

 

6.2.4           Purchaser is not a party in interest under Section 3(14) of the
Employee Retirement Income Security Act of 1974 (“ERISA”), or a disqualified
person under Section 4975(e)(2) of the Internal Revenue Code of 1986, as amended
(the “Code”).

 

 15 

 

 

6.2.5           Purchaser’s acquisition of the Property will not constitute or
result in a prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.

 

6.2.6           Purchaser is not an entity whose assets are deemed to be “plan
assets” under ERISA, and the funds being used by Purchaser to acquire the
Property do not constitute in full or in part “plan assets” subject to ERISA (as
defined in 29 C.F.R. § 2510.3-101).

 

6.2.7           The representations and warranties set forth in this Section 6.2
shall survive Closing and delivery of the Deed.

 

6.2.8           Purchaser acknowledge that no person acting for or on behalf of
Seller is authorized to make (and by execution of this Agreement, Purchaser
acknowledge that no person acting or purporting to act on behalf of Seller has
made) any representation, warranty, guarantee, or promise, whether oral or
written, except as set forth in this Agreement; and any agreement, statement,
representation or promise made by any person which is not contained in this
Agreement will not be valid or binding upon Seller.

 

7.CLOSING.

 

7.1          Closing Date. Closing shall occur on or before the date that is
thirty (30) days following the Inspection Date (the “Closing Date”), time being
of the essence, through escrow with Escrow Agent. Seller and Purchaser
acknowledge that the transaction contemplated hereunder shall be closed by
delivering executed documents, funds and the other Closing deliveries required
under this Section 7 to Escrow Agent. Said deliveries shall be held by Escrow
Agent pending the satisfaction of (i) the other conditions to Closing contained
herein; and (ii) any written escrow instructions consistent with this Agreement
delivered by Seller or Purchaser to Escrow Agent.

 

7.2          Deliveries at Closing. On the Closing Date, Closing shall occur as
follows, subject to satisfaction of all of the terms and conditions of this
Agreement:

 

7.2.1           Seller shall convey the Property to Purchaser, subject to the
Permitted Exceptions, by a special warranty deed (the “Deed”) materially in the
form attached hereto as Exhibit 7.2.1 and incorporated herein by this reference,
duly executed, witnessed and notarized and in recordable form (together with any
required transfer tax or documentary declarations therefor). The legal
descriptions of the Real Property set forth in the Deed shall be based upon and
conform to the applicable record title legal description contained in Seller’s
vesting deed(s) (the “Vesting Legal Description”). If requested by Purchaser,
Seller shall deliver to Purchaser a quitclaim (non-warranty) deed in form and
substance reasonably satisfactory to Seller if the legal description shown on
the Updated Survey differs from the Vesting Legal Description.

 

7.2.2           Seller shall execute and deliver to Purchaser a limited warranty
bill of sale in the form attached hereto as Exhibit 7.2.2 and incorporated
herein by this reference conveying to Purchaser the Personal Property.

 

7.2.3           Seller and Purchaser shall execute, acknowledge and deliver to
each other an assignment and assumption of Service Contracts, and the Intangible
Personal Property, in the form of the Assignment and Assumption of Contracts and
Intangible Rights attached hereto as Exhibit 7.2.3 and incorporated herein by
this reference, together with the original of each such warranty, guaranty
and/or bond, to the extent in Seller’s possession.

 

 16 

 

 

7.2.4           Seller shall execute and deliver to Purchaser a certificate of
nonforeign status.

 

7.2.5           Seller shall deliver to Escrow Agent satisfactory evidence of
Seller’s organization and formation, existence, good standing, if applicable,
and authority to execute and deliver the Deed and the other Closing documents
contemplated herein.

 

7.2.6           Seller shall deliver possession of the Property to Purchaser
immediately on the Closing Date, free and clear of all uses and occupancies,
except the Permitted Exceptions.

 

7.2.7           Seller shall execute an owner’s title affidavit and such other
items, as may be reasonably requested by Escrow Agent and in form approved by
Seller, in order to delete the standard exceptions set forth in the Title
Commitment so that Purchaser may obtain at Closing the Title Policy.

 

7.2.8           Seller and Purchaser shall each execute and deliver a real
property transfer tax affidavit (or similar documents) to the extent required in
connection with conveyance of the Property.

 

7.2.9           Seller and Purchaser shall each execute and deliver a separate
seller’s or buyer’s settlement statement prepared by Escrow Agent, as
applicable, setting forth the amounts paid by or on behalf of and/or credited to
each of Seller and Purchaser pursuant to this Agreement.

 

7.2.10         Concurrently with Seller’s deliveries at Closing, Purchaser shall
pay to Seller in cash the Purchase Price (subject to the adjustments, prorations
and credits provided herein) as provided in Section 3.1.

 

7.2.11         In addition to all documents, instruments and agreements
expressly provided for herein, Purchaser and Seller shall execute and/or provide
such other certificates, broker’s lien waivers, affidavits and documents as may
be reasonably required by Escrow Agent to effectuate the purposes of this
Agreement.

 

7.3           Conditions to Purchaser’s Obligations to Close. Purchaser’s
obligation to purchase the Property is conditioned upon the satisfaction of each
of the following conditions prior to or simultaneously with Closing, any of
which may be waived by written notice from Purchaser to Seller:

 

7.3.1           Seller has complied with and otherwise performed the obligations
of Seller set forth in this Agreement.

 

7.3.2           All representations of warranties of Seller contained in this
Agreement are true and accurate in all material respects at Closing.

 

 17 

 

 

7.3.3           Issuance of a title insurance policy covering the Property as of
the date and time of recording of the Deed, in the aggregate amount of the
Purchase Price, insuring Purchaser or its designee as owner of fee simple title
to the Property subject only to the Permitted Exceptions and including such
endorsements as Purchaser may reasonably request.

 

7.3.4           Seller shall have used commercially reasonable efforts to
facilitate Purchaser’s acquisition of all necessary approvals of governmental
authorities and all necessary consents of all third parties, including
assignments or transfers of any and all Permits, to the end of expediting
consummation of the transactions contemplated herein; provided, however, that
Purchaser shall have prepared or caused to be prepared and submitted all filings
and applications, at Purchaser’s sole cost and expense, and diligently pursued
the necessary procedures in connection therewith.

 

7.3.5           Franchisor shall have agreed to an assignment of the Existing
Best Western Franchise Documents to Purchaser or to enter into a new franchise
agreement with Purchaser.

 

7.3.6           The parties agree that for the purposes of Section 6.1.21 and
Section 7.3.2, a Seller representation shall be deemed “materially” false or
inaccurate, and if the same discloses information which means a reduction in the
valuation of the Property which is reasonably and in good faith estimated by
Purchaser to be in excess of Ten Thousand and No/100 Dollars ($10,000.00),
provided, however, that in no event shall any (i) information which was
disclosed to Purchaser or otherwise actually known to Purchaser prior to the
expiration of the Inspection Period, (ii) changes permitted pursuant to the
terms of this Agreement, or (iii) information which discloses loss or damage to
the Property occurring after the expiration of the Inspection Period as a result
of fire or other casualty or condemnation (which shall be governed by the terms
of Section 9 below), be deemed “material” hereunder.

 

7.3.7           If any of the other conditions to Purchaser’s obligations under
this Section 7.3 fail to occur, and such failure is not otherwise a default by
Seller under this Agreement (in which event Purchaser would be afforded the
rights under Section 12.1 hereof), then this Agreement will terminate, in which
event the Earnest Money will be promptly returned to Purchaser and neither party
shall have any further rights or obligations hereunder (except for those
obligations of either party that expressly survive the termination of this
Agreement).

 

7.4Closing Costs. At Closing, Seller and Purchaser shall respectively pay the
following costs and expenses:

 

7.4.1           Seller shall pay (i) the fees and expenses of Seller’s
attorneys; (ii) one-half (1/2) of any transfer tax or excise tax or other costs,
fees or documentary tax stamps incurred in connection with the recording of the
Deed, if any; (iii) the cost to remove or discharge any Title Matter that Seller
has agreed to remove pursuant to Section 5.7.1 or Section 5.7.2 or is obligated
to remove pursuant to Section 5.7.2, including endorsements necessary to insure
over Title Matters that Seller agrees to cure; (iv) brokerage fees payable to
Seller’s broker pursuant to Section 10; and (v) any other costs and expenses
actually incurred by Seller. The terms of this Section 7.4.1 shall survive
Closing or the termination of this Agreement.

 

 18 

 

 

7.4.2           Purchaser shall pay (i) all costs for the Title Policy; (ii)
one-half (1/2) of any transfer tax or excise tax or other costs, fees or
documentary tax stamps incurred in connection with the recording of the Deed, if
any;; (iii) all escrow charges; (iv) all costs and expenses incurred in
connection with Purchaser’s inspection of the Property, including the cost of
any environmental assessments obtained by Purchaser; (v) the fees and expenses
of Purchaser’s attorneys; (vi) the Updated Survey (if same is obtained by
Purchaser); (vii) brokerage fees payable to Purchaser’s broker pursuant to
Section 10; and (viii) any other costs and expenses actually incurred by
Purchaser. The terms of this Section 7.4.2 shall survive Closing or the
termination of this Agreement.

 

7.4.3           All other costs and charges of the Closing and consummation of
the purchase and sale transaction contemplated in this Agreement shall be
charged and payable by the party that is customarily charged in such
transactions in the Greenville, South Carolina area. Notwithstanding the
foregoing, each party shall pay its own attorneys’ fees and fees of any
accountants and/or advisors incurred in connection with the transaction
contemplated in this Agreement.

 

7.5Prorations.

 

7.5.1           Seller shall prepare a proposed proration schedule for the
Property (the “Proration Schedule”) and deliver it to Purchaser at least three
(3) Business Days prior to the Closing Date. The Proration Schedule shall
address and include the items specified below (to the extent applicable) and any
other items the parties determine necessary and customary:

 

7.5.1.1           Real Estate and Personal Property Taxes. All state, city
and/or county real estate, personal property and ad valorem taxes due with
respect to the Property (collectively “Taxes”) for the calendar year of Closing
will be prorated between Seller and Purchaser on the basis of actual bills
issued during the calendar year in which Closing occurs therefor, if available.
If such bills are not available, then Taxes shall be prorated on the basis of
the most currently available tax bills and, thereafter, promptly reprorated upon
the availability of actual bills for the applicable period. All rebates or
reductions in Taxes received by either party subsequent to Closing, net of
actual, out-of-pocket costs of obtaining the same, shall be prorated as of the
Closing, and promptly remitted to the appropriate party. Any additional Taxes or
increase in the amount of Taxes resulting from the sale of the Property to
Purchaser or any change in the use of the Property (or change in the
Improvements) shall be borne solely by Purchaser.

 

7.5.1.2           Special Assessments. The current installment of all special
assessments, if any, due with respect to the Property at the time of Closing
(“Special Assessments”) and that are being or may be paid in installments shall
be prorated as the Closing Date. Seller shall not be required to pay in full at
(or prior to) Closing any Special Assessments that are being paid, or may be
paid, in installments, and all installments of any Special Assessments due
following Closing shall be the sole responsibility of Purchaser.

 

 19 

 

 

7.5.1.3           Utilities. Water, sewer, electric, cable, telephone, internet,
gas and other utility charges concerning utilities that service the Property
shall be prorated as of the Closing Date. With respect to any utility
adjustment, Seller shall endeavor to obtain meter (or other measuring device)
readings of the utility consumption as of the Closing Date and, wherever
possible, Seller shall pay directly to the utility company the amount determined
to be due as of the day prior to the Closing Date. If the bill for any of the
foregoing will not have been issued, or readings of the utility consumptions are
unavailable, as of the day prior to the Closing Date, then the charges therefor
shall be prorated at the Closing Date based on the average of the previous
twelve (12) months’ bills. Purchaser shall be responsible for initiating the
transfer of utility accounts from Seller to Purchaser, and Seller shall
cooperate to cause the transfer of such accounts. Seller shall be entitled to
retain any utility security deposits or bonds to be refunded (or Seller may
receive a credit at Closing, at Seller’s option). At Closing, Purchaser shall
post substitute utility security deposits to replace those previously paid by
Seller or, if the utility company will not refund such deposits to Seller,
Seller shall receive a credit therefor at Closing. Any transfer fees required
with respect to any such utility shall be paid by Purchaser.

 

7.5.1.4           Guest Ledger Receivables; Food and Beverage Receivables. Guest
Ledger Receivables shall be prorated between Purchaser and Seller. Seller shall
receive a credit for all Guest Ledger Receivables for all room nights up to but
not including the room night during which the Cutoff Time occurs, and Purchaser
shall be entitle to the amounts of Guest Ledger Receivables for the room nights
after the Cutoff Time. Seller and Purchaser shall each receive a credit equal to
one-half of the amount of Guest Ledger Receivables for the full room night
during which the Cutoff Time occurs. All restaurant and bar facilities will be
closed as of the Cutoff Time and Seller shall receive the income from the same
until the Cutoff Time. Purchaser shall receive a credit for advance payments, if
any, under Bookings to the extent the Bookings relate to a period after the
Cutoff Time and have been incurred in accordance with the terms hereof. Vending
machine monies will be removed by Seller as of the Cutoff Time for the benefit
of Seller.

 

7.5.1.5           Service Contracts. All amounts payable under any of the
Service Contracts assumed by Purchaser pursuant to the terms hereof shall be
prorated as of the Closing Date. Purchaser shall be entitled to a credit for all
security and other deposits held by Seller as of the Cutoff Time with respect to
the Service Contracts.

 

7.5.1.6           Employees. Seller will pay all salaries, taxes, fringe
benefits and accrued vacation and sick leave and similar items accrued with
respect to the Hotel Employees (as defined below) up to the Cutoff Time, and
Purchaser shall have no obligation with respect thereto.

 

7.5.1.7           Utility Income and Expenses. All other utility income and
ordinary operating expenses not specifically addressed herein for or pertaining
to the Property, including, but not limited to, public utility charges, Property
license fees, if transferable, and Property permit fees, if transferable, will
be prorated as of the Closing Date, or otherwise as customary for a commercial
real estate transaction in the jurisdiction in which the Property is located.

 

7.5.2           Premiums on insurance policies affecting the Property will not
be adjusted. As of the Closing Date, Seller will terminate its insurance
coverage and Purchaser will obtain its own insurance coverage.

 

 20 

 

 

7.5.3           If there are any items of income or expense (other than Taxes
and Special Assessments) relating to a period prior to Closing that are
discovered by Purchaser or Seller within ninety (90) days after Closing, then
either party may bring it to the attention of the other and request a
reproration. Any amounts so adjusted or reprorated shall be paid by the party
owing such amount within fifteen (15) days of receiving notice of such from the
other party. Notwithstanding the foregoing, appropriate reproration of Taxes and
Special Assessments shall be made at any time after Closing that information
indicating a necessary reproration is discovered by Purchaser or Seller. For the
avoidance of doubt, cash on hand at the Hotel as of the Cutoff Time shall belong
to Seller and shall be subject to proration at Closing in accordance with this
Section 7.5.3. The terms of this Section 7.5.3 shall expressly survive the
Closing.

 

7.5.4           If any mistakes in any adjustments or prorations or if any
omissions in respect thereto are discovered by either Purchaser or Seller
subsequent to the Closing Date, Purchaser and Seller agree to adjust such items
between themselves. Such prorations and payments shall be determined and made by
Seller and Purchaser, in good faith, as soon as practicable after Closing but in
no event shall either party have the further right to such adjustments more than
ninety (90) days after the Closing Date. The terms of this Section 7.5.4 shall
expressly survive the Closing.

 

7.5.5           Purchaser and Seller hereby agree that no later than ten (10)
days prior to the Inspection Date, the Purchase Price shall be allocated among
the Real Property, the Improvements and the Personal Property, for federal,
state and local tax purposes. Purchaser and Seller acknowledge and agree that
the agreed upon allocation shall represent an arm’s length agreement based on
their best judgment as to the fair market value of the Real Property, the
Improvements and the Personal Property, respectively. The parties shall file all
federal, state and local tax returns and related tax documents consistent with
the agreed upon allocations. The terms of this Section 7.5.5 shall expressly
survive Closing.

 

8.OPERATION OF PROPERTY PENDING CLOSING.

 

8.1          Property Information. During normal business hours, and upon
reasonable advance notice, Seller shall make available to Purchaser for full,
true, correct and complete copies of all books and records relating to the
Property and the Project.

 

8.2          Service Contracts. From and after the Execution Date and thereafter
so long as this Agreement remains in full force and effect, Seller shall not
enter into any new, or amend any existing, Service Contracts without the prior
written consent of Purchaser. For the avoidance of doubt, any and all change
orders, changes to the budget, allocations and/or reallocations of budget line
items or to “contingency” shall require Purchaser’s consent.

 

 21 

 

 

8.3           Hotel Employees and Employee Benefits. Set forth on Exhibit H is a
list of employees of the Seller employed with respect to the Hotel (the “Hotel
Employees”) as of the Execution Date with the amount of the current rates of pay
and benefits for each such Hotel Employee. On a date mutually acceptable to
Seller and Purchaser prior to the Closing Date, but in no event prior to the
Inspection Date, Seller shall notify the Hotel Employees of the transactions
contemplated by this Agreement. Seller agrees to use commercially reasonable
efforts to cooperate with Purchaser in connection with the transition of the
Hotel operation to Purchaser. Purchaser shall be entitled to make offers of
employment to all Hotel Employees on reasonable terms generally consistent with
past practices at the Hotel. Those employees who accept employment with
Purchaser shall, at the Cutoff Time, become employees of Purchaser (the
“Transferred Employees”) or its Hotel manager. Purchaser shall, at its
discretion, establish the initial terms and conditions of employment for all
Transferred Employees. Notwithstanding anything contained herein to the
contrary, as long as the Purchaser has made offers of employment to all such
employees, in no event shall Purchaser have any liability whatsoever for any
Hotel Employees that are not Transferred Employees, and Purchaser’s liability
with respect to the Transferred Employees shall commence as of the 12:00 am on
the Closing Date but not before, and Purchaser assumes no liability with respect
to the Transferred Employees for any period prior thereto. Except as set forth
on Exhibit H, on or prior to the Execution Date, Seller does not have and has
not had any benefit plan (whether formal or informal, whether or not set forth
in writing, and whether covering one person or more than one person) sponsored
or maintained by Seller. For the purposes of this Exhibit H, the term “benefit
plan” includes any plans, funds, programs, policies, arrangements, practices,
customs and understandings for providing benefits of economic value to any
employee, former employee, or present or former beneficiary, dependent or
assignee of any such employee or former employee other than regular salary,
wages or commissions paid substantially concurrently with the performance of the
services for which paid.

 

8.4Operation of the Property:

 

8.4.1           Between the Execution Date and the Closing Date, Seller shall
operate and maintain the Property pursuant to Seller’s customary procedures
consistent with the manner in which Seller has operated and maintained the
Property during Seller’s ownership, provided that Seller shall not be obligated
to make any capital replacements or improvements while this Agreement remains in
effect. Seller shall fully perform all of Seller’s obligations under the Service
Contracts, pay in full all business, occupation, sales, use and other similar
taxes imposed with respect to the Property, the Hotel and the operation thereof
when such taxes become due and payable, maintain the Property in accordance with
past practices, continue to meet the contractual obligations incurred in the
ordinary course of business, use reasonable efforts to maintain the present
level of service at the Hotel, including the present level of staffing, and use
reasonable efforts to preserve the good relations of suppliers, customers and
others related to the Property with whom Seller has business relationships.
Seller shall maintain an inventory of Personal Property reasonably sufficient
for the operation of the Hotel in the ordinary course of business and shall,
resupply, substitute or replace any of such items as may be depleted in order
that Purchaser can to operate the Hotel in accordance with past practices as of
the Closing Date. Seller shall continue to operate and maintain the Hotel in
accordance with present standards of operations. Bookings shall be made only in
the ordinary course of business and only upon terms and conditions usual and
customary in accordance with past business practices of Seller.

 

8.4.2           Prior to the Closing Date, Seller shall not, without the written
consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed, (i) make any material change to the Property; (ii) sell
or otherwise dispose of any of the Real Property or enter into any lease (other
than Bookings and guest room occupancy agreements in the ordinary course of
business); (iii) enter into any contract, license, franchise or other commitment
relating to the Property other than Service Contracts terminable upon thirty
(30) days notice without cost or penalty; (iv) alter or revise the accounting
procedures, methods or practices in place at the Hotel; or (v) remove or permit
to be removed from the Hotel any Personal Property except for such Personal
Property that is replaced in the ordinary course of business.

 

 22 

 

 

8.4.3           Between the Execution Date and the Closing Date or earlier
termination of this Agreement, Seller will maintain casualty and liability
insurance with respect to the Property as in place on the Execution Date.

 

8.5          Hotel Walkthrough. The parties’ representatives shall conduct a
“walk-through” of the Hotel two days (2) before Closing for the purpose of
verifying the condition thereof.

 

9.DAMAGE OR CONDEMNATION PRIOR TO CLOSING.

 

Seller agrees to give Purchaser prompt notice of any fire or other casualty
affecting the Property between the Execution Date and the Closing Date or of any
actual or threatened taking or condemnation of all or any portion of the
Property. If prior to Closing, any of the following shall occur, or with respect
to a taking or condemnation, Seller shall receive notice from a municipal
authority that any of the following is to occur (each a “Material Event”):

 

(a)          damage to the Property caused by fire or other casualty, or a
taking or condemnation, which would cost One Hundred Thousand and 00/100 Dollars
($100,000.00) or more to repair or replace;

 

(b)          all access to the Property is permanently blocked; or

 

(c)          the rebuilding or repair of the Property to substantially the
condition existing as of the mutual execution of this Agreement is not allowed
under applicable law;

 

then, in any such event, Purchaser, at its option, may terminate its obligations
under this Agreement by written notice given to Seller within ten (10) Business
Days after Purchaser has received the notice referred to above (and the Closing
Date shall be extended if necessary to allow Purchaser time to make that
determination), in which event the Earnest Money shall be returned immediately
by Escrow Agent to Purchaser, and neither party shall have any further right or
obligation hereunder except those which expressly survive termination. If
Purchaser delivers written notice to Seller waiving such termination right (or
fails to deliver any written notice within such ten (10) Business Day period),
then Closing shall take place as provided herein, without reduction in the
Purchase Price, and there shall be assigned to Purchaser at Closing all interest
of Seller in and to any insurance proceeds (other than lost income for periods
prior to Closing) or condemnation awards which may be payable to Seller on
account of such occurrence, and Seller shall deliver to Purchaser at Closing any
proceeds or awards already received, and shall also reimburse or credit
Purchaser for any insurance policy deductibles to the extent the same remain
unpaid as of Closing.

 

If, prior to Closing, there is a taking of a portion of the Property or a
casualty that does not qualify as a Material Event, then, in any such event,
Purchaser shall have no right to terminate this Agreement, but there shall be
assigned to Purchaser at Closing all interest of Seller in and to any insurance
proceeds (other than lost income for periods prior to Closing) or condemnation
awards which may be payable to Seller on account of any such occurrence,
provided that Seller shall reimburse or credit Purchaser for any insurance
policy deductibles, to the extent the same remain unpaid as of Closing. This
Section 9 shall survive Closing.

 

 23 

 

 

10.BROKERS.

 

Seller is represented by Marcus & Millichap, real estate brokers, who will be
paid under separate representation agreement between Seller and Marcus &
Millichap. Seller and Purchaser warrant and represent that there are, and will
be, no other broker’s or intermediary’s commissions or fees payable as a
consequence of the sale and purchase of the Property and do hereby indemnify,
defend and hold harmless each of the other from and against the claims, demands,
actions and judgments (including, without limitation, reasonable attorneys’ fees
and expenses incurred in defending any claims or in enforcing this indemnity) of
any other brokers, agents and other intermediaries alleging a commission, fee or
other payment to be owing by reason of any dealings, negotiations or
communications with the indemnifying party in connection with this Agreement or
the sale and purchase of the Property. This Section 10 shall survive Closing.

 

11.RESERVED.

 

12.DEFAULT.

 

12.1         Seller’s Default. In the event Seller is in material breach of or
fails or refuses to perform its material obligations under this Agreement, then,
after not less than ten (10) days prior written notice and opportunity to cure,
in addition to Purchaser’s rights and remedies (and subject to the limitations
under Section 6.1.21) with regard to Seller’s breach of any of its
representations and warranties hereunder, at Purchaser’s option, as Purchaser’s
sole remedies hereunder either (a) the Earnest Money, to the extent paid, shall
be refunded to Purchaser on demand, and Purchaser shall be entitled to
reimbursement by Seller of Purchaser’s actual, documented, out-of-pocket
third-party expenses and costs, including reasonable attorneys’ fees, incurred
by Purchaser in connection with its due diligence investigations of the Property
not to exceed One Hundred Thousand and 00/100 Dollars ($100,000.00), whereupon
this Agreement shall be terminated and neither party shall have any further
rights or obligations with respect hereto except as specifically set forth
herein, or (b) Purchaser shall have the right to seek specific performance of
this Agreement, which right must be exercised by Purchaser within thirty (30)
days of delivery of Purchaser’s written default notice to Seller described
above. Purchaser shall have no right to receive any other equitable or legal
relief. Notwithstanding the foregoing, Purchaser shall be deemed to have elected
to pursue the remedy set forth in clause (a) above as its sole and exclusive
remedy if Purchaser fails to file suit for specific performance against Seller
on or before thirty (30) days following the scheduled Closing Date. Purchaser
shall not be entitled to record a lis pendens against the Property other than in
connection with any such timely filed specific performance action. The remedies
set forth in this Section 12.1 shall be Purchaser’s sole remedies arising from a
default, breach or failure to perform by Seller. Purchaser hereby waives for
itself and anyone who may claim by or through Purchaser, any and all rights to
pursue any other remedial rights or sue or recover any amounts from Seller
(including, without limitation, punitive, indirect and consequential damages),
except to the extent set forth in the foregoing clauses (a) or (b) and except as
set forth in Section 6.1.19, and shall not commence or pursue any such remedy.
No partner, manager of, member or, beneficial interest holder in or agent of
Seller, nor any advisor, trustee, manager, member, director, officer, employee,
beneficiary, shareholder, participant, representative or agent of any company,
corporation or trust that is or becomes a member, trustee or manager of Seller
(collectively “Seller Parties”), shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or pursuant to the provisions of this Agreement, or any
amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, or in or with respect to any document, agreement or
instrument delivered at Closing, except to the extent such parties are
determined, pursuant to a final, non-appealable judgment, to have knowingly and
intentionally defrauded Purchaser. Notwithstanding anything contained herein to
the contrary, the terms of this Section 12.1 shall survive Closing and the
delivery of the Deed and termination of this Agreement.

 

 24 

 

 

12.2         Purchaser’s Default. If the sale and purchase of the Property
contemplated by this Agreement is not consummated because of Purchaser’s
default, failure or refusal to perform hereunder, then, after not less than
three (3) Business Days’ prior written notice and opportunity to cure (provided
that no such notice or cure opportunity shall be required or available where
Purchaser fails to perform its obligations (i.e., delivery of documents or the
Purchase Price) at Closing hereunder), Seller shall be entitled, as its sole and
exclusive remedy hereunder, to payment of the Earnest Money as full and complete
liquidated damages for such default of Purchaser, except the exclusive remedy to
retain the Earnest Money shall not apply or limit Seller’s rights with respect
to (x) any indemnification obligation of Purchaser herein, and (y) recovery of
any attorneys’ fees and other litigation expenses incurred in the enforcement of
this Agreement or defense of this Agreement should Purchaser bring any action to
enforce this Agreement that is successfully defended by Seller. The parties
hereto acknowledge that it is impossible to estimate more precisely the damages
which might be suffered by Seller upon Purchaser’s default. Seller’s receipt of
the Earnest Money is intended not as a penalty, but as full liquidated damages.
The right to retain such sums as full liquidated damages is Seller’s sole and
exclusive remedy in the event of default hereunder by Purchaser, and Seller
hereby waives and releases any right to (and hereby covenants that it shall not)
sue Purchaser: (i) for specific performance of this Agreement, or (ii) to
recover, subject to the other provisions hereof, actual damages in excess of
such sums. Purchaser hereby waives and releases any right to (and hereby
covenants that it shall not) sue Seller to seek or claim a refund of such sums
(or any part thereof) on the grounds that such amount is unreasonable in amount
and exceeds Seller’s actual damages or that the retention of such sums by Seller
constitutes a penalty and not agreed upon and reasonable liquidated damages. No
partner, manager of, member in or agent of Purchaser, nor any advisor, manager,
member, director, officer, employee, beneficiary, shareholder, participant,
representative or agent of any corporation or trust that is or becomes a partner
in Purchaser, shall have any personal liability, directly or indirectly, under
or in connection with this Agreement or any agreement made or entered into under
or pursuant to the provisions of this Agreement, or any amendment or amendments
to any of the foregoing made at any time or times, heretofore or hereafter, or
in or with respect to any document, agreement or instrument delivered at
Closing. Notwithstanding anything contained herein to the contrary, the terms of
this Section 12.2 shall survive Closing and the delivery of the Deed and
termination of this Agreement.

 

12.3         Legal Fees and Costs. In any litigation between the parties
regarding this Agreement (including with respect to the disposition of the
Earnest Money and including with respect to any bankruptcy or insolvency
proceeding concerning this Agreement), the losing party shall pay to the
prevailing party all reasonable expenses and court costs, including reasonable
attorneys’ fees actually incurred by the prevailing party. A party shall be
considered the prevailing party if:

 

 25 

 

 

(a)          it substantially obtains the relief it sought, either through a
judgment or through the losing party’s voluntary action before any arbitration
(after it is scheduled), trial or judgment; or

 

(b)          the other party withdraws its action without substantially
obtaining the relief it sought.

 

Notwithstanding anything contained herein to the contrary, the terms of this
Section 12.3 shall survive Closing and the delivery of the Deed and termination
of this Agreement

 

13.         TIME. Time is of the essence of each and every term, provision and
covenant of this Agreement.

 

14.         NOTICES. All notices and other communications given pursuant to this
Agreement shall be in writing and shall be (a) mailed by first class, United
States mail, postage prepaid, certified, with return receipt requested, and
addressed to the parties hereto at the address listed below, (b) hand delivered
to the intended addressee, (c) sent by nationally recognized overnight courier,
or (d) sent by way of electronic mail. Notice sent by certified mail, postage
prepaid, shall be effective three (3) Business Days after being deposited in the
United States mail; all other notices shall be effective upon delivery to the
address of the addressee. The parties hereto may change their addresses by
giving notice thereof to the other in conformity with this provision:

 

To Seller:Heri Aum LLC

4237 Calhoun Memorial Hwy

Easley, SC 29640

Attention: Hiten Patel

Facsimile: _________________

Email: hitenpatel81@gmail.com

 

With copy to:S. Allan Hill

819 E. North St.

Greenville, SC 29601

Facsimile: 864-242-5500

Email: ahill@greenvillelaw.net

 

To Purchaser:c/o Medalist Properties

11 S. 12th Street, Suite 401

Richmond, Virginia 23219

Attn: William R. Elliott

Email: bill.elliott@medalistprop.com

 

 26 

 

 

With copy to:Kaplan Voekler Cunningham & Frank, PLC

1401 East Cary Street

Richmond, Virginia 23219

Attn: D. Zachary Grabill, Esquire

Telephone: (804) 823-4071

Facsimile: (804) 823-4099

Email: zgrabill@kv-legal.com

 

To Escrow Agent:AmTrust Title Insurance Company

7400 Beaufort Springs Drive, Suite 200

Richmond, Virginia 23225

Attn: Steve Francis

Email: stephen.francis@amtrustgroup.com

 

The parties hereto shall have the right from time to time to change their
respective addresses, and each shall have the right to specify as its address
any other address within the United States of America by at least five (5) days’
written notice to the other party. Any notice given by counsel to a party shall
have the same effect as if given by such party.

 

15.         ENTIRE AGREEMENT; MODIFICATION. This Agreement supersedes all prior
discussions and agreements between Seller and Purchaser with respect to the
Property and contains the sole and entire understanding between Seller and
Purchaser with respect to the Property. All promises, inducements, offers,
letters of intent, solicitations, agreements, commitments, representations and
warranties heretofore made between such parties are merged into this Agreement.
This Agreement cannot be modified or amended in any respect except by a written
instrument executed by or on behalf of each of the parties to this Agreement.

 

16.         CAPTIONS. All captions, heading, Section, Paragraph and Subparagraph
numbers and letters and other reference numbers or letters are solely for the
purpose of facilitating reference to this Agreement and shall not supplement,
limit or otherwise vary in any respect to the text of this Agreement.

 

17.         SURVIVAL. Except as specifically provided herein, the
representations, warranties and covenants made herein shall not survive Closing.

 

18.         EXHIBITS. Each and every exhibit referred to or otherwise mentioned
in this Agreement shall be construed to be made a part of this Agreement by such
reference, in the same manner and with the same effect as if each exhibit were
set forth in full and at length every time it is referred to or otherwise
mentioned.

 

19.         COUNTERPARTS. This Agreement may be executed in several
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument. Handwritten signatures to
this Agreement transmitted by facsimile or electronic transmission (for example
a “PDF” file by electronic mail) shall be valid and effective to bind the party
so signing.

 

 27 

 

 

20.         REFERENCES. All references to Sections, Paragraphs or Subparagraphs
will be deemed to refer to the appropriate Section, Paragraph or Subparagraph of
this Agreement. Unless otherwise specified in this Agreement, the terms
“herein,” “hereof,” “hereunder” and other terms of like or similar import, will
be deemed to refer to this Agreement as a whole, and not to any particular
Section, Paragraph or Subparagraph hereof. Words of any gender used in this
Agreement will be held and construed to include any other gender, and words of a
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise.

 

21.         WAIVER. Any condition or right of termination, cancellation or
rescission granted by this Agreement to Purchaser or Seller may be waived in
writing by such party.

 

22.         RIGHTS CUMULATIVE. Except as expressly limited by the terms of this
Agreement, all rights, powers and privileges conferred hereunder are cumulative
and not restrictive of those given by law.

 

23.         ASSIGNMENT. Purchaser shall neither assign its rights nor delegate
its obligations hereunder without obtaining Seller’s prior written consent,
which consent may be granted or withheld in Seller’s sole discretion.
Notwithstanding anything to the contrary contained in this Section 23 and
without in any way limiting the Purchaser’s rights under Section 2.4, Purchaser
may assign without Seller’s consent, on or prior to the Closing, all of its
rights and delegate all of its obligations hereunder to an entity under common
ownership or control with Purchaser. Purchaser shall provide Seller with prompt
notice (in all events, at least five (5) Business Days prior to Closing) of such
assignment/delegation together with a true, correct and complete copy of such
assignment/delegation. In connection with any assignment permitted or consented
to hereunder, such assignee shall assume in writing all of the assignor’s
obligations under this Agreement in form and substance satisfactory to Seller,
provided that Purchaser originally named herein shall not be relieved from its
obligations under this Agreement. Any other purported or attempted assignment or
delegation without obtaining Seller’s prior written consent or not otherwise
permitted hereunder shall be void ab initio and of no force or effect. Any
change in control of Purchaser or of any of the direct or indirect ownership
interests in Purchaser, at any level or tier of ownership, whether in one
transaction or a series of transactions, shall constitute an assignment for
purposes of this Section 23. No consent given by Seller to any transfer or
assignment of Purchaser’s rights or obligations under this Agreement shall be
construed as a consent to any other transfer or assignment of Purchaser’s rights
or obligations under this Agreement. No transfer or assignment in violation of
the provisions hereof shall be valid or enforceable, and such shall be deemed a
Purchaser default hereunder.

 

24.         SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors and permitted assigns.

 

25.         DATE FOR PERFORMANCE. Unless otherwise expressly provided herein,
the expiration of any period of time prescribed in this Agreement will occur at
11:59 p.m., EST-Greenville time, of the last day of the period. Should any
period of time specified herein end on a Saturday, Sunday or legal holiday
(recognized in Greenville, South Carolina), the period of time will
automatically be extended to 11:59 p.m., EST-Greenville time, of the next full
Business Day. Unless otherwise specifically designated as a “Business Day,” all
references to a “day” or “days” herein shall refer to calendar day(s).

 

 28 

 

 

26.         FURTHER ASSURANCES. The parties hereto agree that they will each
take such steps and execute such documents as may be reasonably required by the
other party or parties to carry out the intents and purposes of this Agreement.

 

27.         VALIDITY OF AGREEMENT. The validity of this Agreement between Seller
and Purchaser will not be affected by whether or not any broker or any party
other than Seller and Purchaser has signed this Agreement or any amendments
thereto.

 

28.         SEVERABILITY. In the event any provision or portion of this
Agreement is held by any court of competent jurisdiction to be invalid or
unenforceable, such holding will not affect the remainder hereof, and the
remaining provisions shall continue in full force and effect at the same extent
as would have been the case had such invalid or unenforceable provision or
portion never been a part hereof; provided, however, that this Section 28 shall
not apply unless such application results in Seller and Purchaser each obtaining
the material benefit of the transaction contemplated hereby.

 

29.         LIKE KIND EXCHANGE. If requested by the other party, Purchaser and
Seller, as the case may be, shall fully cooperate and shall take all actions
requested to qualify the other party’s purchase or sale of replacement property
within the meaning of Treasury Regulation Section 1.1031(k)-1(a) as like-kind
property under Code Section 1031(a)(1). The requesting party shall pay all costs
and expenses relating to actions taken under this Section 29. Each party further
agrees to execute any and all documents (subject to reasonable approval of legal
counsel) as are reasonably necessary in connection with such exchange provided
that neither party shall be required to undertake any material liability or
obligation in so doing and provided that such exchange does not extend the
applicable Closing Date.

 

30.         PUBLIC ANNOUNCEMENT. Neither Purchaser nor Seller, nor any of their
affiliates, representatives or agents shall make or issue, or cause to be made
or issued, any announcement or written statement concerning this Agreement or
the transactions contemplated hereby for dissemination to the public without the
prior consent of each other, such consent not to be unreasonably withheld. Any
public announcement disseminated by either Purchaser or Seller shall exclude any
reference to the amount of the Purchase Price, cap rate or other Confidential
Information. This provision shall not apply, however, to any announcement or
written statement required to be made by law or the regulations of any
governmental entity, except that the party required to make such announcement
shall, whenever practicable, consult with the other party concerning the timing
and content of such announcement before such announcement is made. The
provisions of this Section 30 shall survive Closing. The foregoing
notwithstanding, neither party or any constituent parties thereof shall be
obligated to make prior disclosure to, or seek the approval of, the other in
connection with disclosures made to its attorneys, employees, agents, trustee,
manager or beneficial owners, or any securities filings and associated press
releases required in connection with the sale of the Property, including the
filing of any Form 8-K or any related filings with the Securities and Exchange
Commission.

 

 29 

 

 

31.         APPLICABLE LAW; VENUE; MANDATORY BINDING ARBITRATION. This Agreement
will be deemed to have been made in the State of South Carolina and will be
construed, and the rights and liabilities determined, in accordance with the law
of the State of South Carolina, without regard to the conflicts of laws rules of
such jurisdiction. The parties hereby waive any right to trial by jury and
further agree that any controversy or claim relating to or arising from this
Agreement (an “Arbitrable Dispute”) will be settled by arbitration. Arbitration
on any Arbitrable Dispute will proceed in Pickens County, South Carolina, in
accordance with the Commercial Arbitration Rules of the Judicial Arbitration and
Mediation Services (the “JAMS”) as such rules may be modified herein or as
otherwise agreed by the parties in controversy. Following thirty (30) days’
notice by any party of intention to invoke arbitration, any Arbitrable Dispute
not mutually resolved within such thirty (30) day period will be determined by a
single arbitrator upon which the parties agree, or, in the event of an absence
of such agreement the single arbitrator will be appointed by JAMS.

 

32.         RECORD ACCESS AND RETENTION. At Purchaser’s request, Seller shall
promptly provide to Purchaser (at Purchaser’s expense) copies of, or at
Purchaser’s option shall provide Purchaser access to, such factual information
as may be requested by Purchaser in its sole discretion, and in the possession
or control of Seller, or its hotel manager or accountants, to enable Purchaser’s
auditor to conduct an audit, in accordance with Rule 3-05 of Securities and
Exchange Commission Regulation S-X, of the financial statements of the Property
for the year to date of the year in which Closing occurs plus the three (3)
immediately preceding calendar years (provided, however, that other than fees
paid or payable to Seller, a Seller affiliate or a third party for on-site
property management, such audit shall not include an audit of asset management
fees internally allocated by Seller (as opposed to paid to a third party) or
interest expenses attributable to the Seller). Purchaser shall be responsible
for all out-of-pocket costs associated with any such audit. Seller shall
cooperate (at no cost to Seller) with Purchaser and its auditor in Purchaser’s
preparation and review of such information and the conduct of such audit. In
addition, to the extent available Seller agrees to provide to Purchaser or any
affiliate of Purchaser, if requested, historical financial statements for the
Property, including (without limitation) income and balance sheet data for the
Property, whether required before or after Closing. Without limiting the
foregoing, (i) Purchaser or its designated independent or other auditor may
audit Seller’s operating statements of the Property, at Purchaser’s expense,
and, to the extent available, Seller shall provide such documentation as
Purchaser or its auditor may reasonably request in order to complete such audit,
and (ii) Seller shall, to the extent available, furnish to Purchaser such
financial and other information as may be requested by Purchaser or any
affiliate of Purchaser to make any required filings with the Securities and
Exchange Commission or other governmental authority. Seller shall maintain its
records for use under this Section 32 for a period of not less than twelve (12)
months after the Closing Date. The provisions of this Section shall survive
Closing.

 

[signatures continue on next page]

 

 30 

 

 

IN WITNESS WHEREOF, the parties hereto have duly signed, sealed, and delivered
this Agreement as of the Execution Date.

 

  SELLER:       HERI AUM LLC,   a South Carolina limited liability company      
By:  /s/ Hiten Patel   Name: Hiten Patel   Title: Member

 

  PURCHASER:       MEDALIST DIVERSIFIED HOLDINGS, L.P.,   A Delaware limited
partnership       By: /s/ Thomas E. Messier          Thomas E. Messier,
Authorized Signatory

 

 

 

 

LIST OF EXHIBITS

 

Exhibit   Title       A   LEGAL DESCRIPTION       B   DUE DILIGENCE ITEMS      
C   SERVICE CONTRACTS LIST       D   PERSONAL PROPERTY       E   LIST OF
MECHANICS’ LIENS       F.   LIST OF PERMITS       G   LIST OF BOOKINGS       H  
SCHEDULE OF HOTEL EMPLOYEES AND EMPLOYMENT AGREEMENTS       7.2.1   SPECIAL
WARRANTY DEED       7.2.2   BILL OF SALE       7.2.3   ASSIGNMENT AND ASSUMPTION
OF CONTRACTS AND WARRANTIES

 

 

 

 

